Citation Nr: 0828163	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had previously requested a personal hearing 
pursuant to his pending appeal before a Veterans Law Judge 
seated at the RO; however, while such a hearing was scheduled 
for May 14, 2007, he failed to report at the appointed time 
and place.  However, in a subsequent May 2008 ruling, the 
Board found good cause had been shown to afford the veteran 
another opportunity to appear at a personal hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.704(d).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a traveling member 
of the Board of Veterans' Appeals at the 
RO as soon as practicable.  He also must 
be afforded timely notification of this 
hearing.  Please note that in recent 
correspondence, the veteran indicated that 
he lived in North Carolina.

By this remand, the Board offers no opinion regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



